Title: To George Washington from Paul Ferdinand Fevot, 4 April 1798
From: Fevot, Paul Ferdinand
To: Washington, George



Right Honored Sir!
Baltimore 4th April 1798

The unexpected Circumstances which have attended my journey to Your Seat force me to trouble Your Excellency with this.
I had the honour of imparting to You from New York the reasons of my departure from Switzerland in May last resolved on by me on account of the ungratefulness of the Sovereign of Bern, & the firm persuasion that our Country being not able to withstand an invasion which I thought the French were planning I should fall an useless sacrifice in the first commotion. I could look on no Country for a refuge but this the more so that a Book published in the Year 1795 intitled Answer to all the questions that might be asked relating to the United States of America, gave me the greatest encouragement.
“The most generous hospitality is shewn to Strangers whose good Fortune it is to land in America, talents are encouraged & rewarded; husbandry meets with the most uncomon succes, a man with a few Pounds, may buy a good tract of land through the generous credit given to him by the Sellers, & such is the fruitfulness of the ground that the first crop will not only repay him all his expences but enable him to acquit the Capital of the purchase. The new-Comer is struck with the glorious aspect of the Country, the regularity & cleanliness of the Cities, the affability of the Natives; & above all the most watchfull Police, chiefly in Public Offices!!!”
How many reasons had I not to rock in the delightfull cradle of hopes, & indulge me with the sweatest dreams; I speak English, I am conversant with History, Geography, Civil & natural Law, Instrumental & vocal Music, Fencing, Arithmetic. The Countess D. S: who had known me for a year offered me letters of recomandation

for her Brother M: of R: and such were her expressions of esteem for me that I blushed allmost through modesty to deliver the Testimony I received from that Lady.
Notwithstanding the danger I was exposed to in crossing France, I took that road on purpose to see the M. How I escaped the snares laid to me in the Republick is useless to relate. I saw the M. at his Seat where I remained two days; He shewed me Your picture, that of the taking of York-Town related to me number of circumstances to that event, such as Lord Cor[nwallis] ’s offering him his sword & His sending him to deliver it up to you &ca—He told me that his critical circumstances could not permit Him to give me a written recomandation for Your Excellency, but that He relied enough upon Your Friendship & regard for Him as to shew kindness to any-body who could prove to You that he was acquainted with him; but his Lady took a proper opportunity the next day to get from Him the few lines I had the honour to present to Your Excellency on Saturday.
I had in view to sail for North Carolina where my Sister was settled to have an opportunity of taking a survey of the Country at a little expence, & determine afterwards: At Nantes I met but with one Vessel for New-York, after my arrival there I found my Brother in Law by a curious chance; We set sail in Novr last for Wilmington where I spent the winter & finding the trade in a declining State, & no line that I could follow with advantage, wishing to know the instrinsec value of the recommandations I had, I wrote first to Ralph Izard Esqr. at Charlestown, & I received the enclosed very obliging letter; after what meeting with a Vessel for Baltimore & got in to it & arrived in said City after a narrow escape of an Equinoxial Storm. I went to the Alexandria’s Stage Office & got a place for that Town; the Hospitable affable Clerks & Porters there told me proper care would be taken to awake me before 4 O clock fixed time for departure, & that I ought to give them my portmanteau which they would secure for me: But the Stage run away 24 m: before 4. I could get at the office no intelligence of my Portmanteau containing every thing I had precious & valuable. An English Gentleman took to his charge to forward me as far as George Town from whence I walked to alexandria where I got my portmanteau.
If I could not hope to have got over all disapointements I

were little thought that my quick feelings should be put by Your Excellency to a more paining trial. I was not surprised in beholding your reserved Countenance at first meeting, but I entertained a chearfull hope that it would clear up when I should have made myself better known. I respectfully presented to You my note of recomandation, & Your Excellency told me You did not read French; upon which I took the liberty to express my hope that You knew the hand writing; & Your answer was You rather thought it was! If I am still acquainted with the English language this expression is to carry with it if not a thourough doubt of an allegation at least a strong shade of it injurious in this instance to any honest man; and very ungenerous, very cruel indeed to a Stranger of a genteel appearance & behaviour; 1200 leagues distant from his native Country, who having exposed himself to run 400 more at a grievous expence for him, relying on a recomandation, does not get by it the least token of interest or protection but not even a kind word! I never was in a Situation to stand up for a Protector to nobody; but many applied to me for advices & other services, and it is happy for me to recollect that I was foremost to give opportunity & full liberty to honest & distressed People to make the best of me. The few moments Your Excellency could not help from giving me a private tète a-tète were spent by You in vain questions, such as asking me three times over, if I came by water: These were sufficient to inform me what I was to depend upon, & to keep me from bringing on the Carpet any conversation that might be of any moment to me, & plague to You.
I to be sure had the honour to dine at Your Excellency’s table, & You woutschafed offering me to drink a glass wine with You, but what had past before had so much benumbed me as to put it out of my power to enjoy any attention Your Excellency should have been pleased to bestow on me. People whose animal existence is secured & are from that essential foundation wishing to soar higher, may set the greatest price in being taken of any notice soever by one of the First Man of the Age; but a Gentleman who like me is anxious about fixing his existence though impressed with the greatest respect for high Caracters must look as a Calamity being raised for a moment to the level of an Eminent Nobleman without any ⟨fruit⟩ for him but the spending for that honour

the greatest part of the property he can for the present moment dispose of.
However if to obtain in life a high Situation, if the worship of the Multitude is to be captivated by divesting oneself of humanity & generosity there is much more comfort in my position than I thought.
If Your Excellency still doubts my connections with the family of R——the frankness with which I dare to address You, will fully convince You that I spoke the truth when I gave myself out for a Swiss; that virtue which I am possessed of in the highest degree prompts me to a few more lines. I am distressed for proper words to express my gratitude for the reception Your very respectable Lady had favoured me with; Her gracious civility, the anxiousness The Lady had for my being obliged to wait for Your Excellency; Her condescendency to keep up a conversation, in short those manners of the Lady of the highest birth, & the most refined education, has raised in me the most precious & most thankfull remembrance.
I hope Your Excellency will rest satisfied that I shall not permit me to trouble You again, but I beg leave You would read the letter of the Family Izard & that of one of the first Members of the Senate of Berne, those will be sufficient I presume to certify that I am worthy being presented to any Gentleman’s house; begging you would return them to me directed without any further trouble to Mr Fevot at Wilmington North Carolina. I have the honour to be with the greatest respect & submission Right honored Sir Your most obedient most humble Servant

Ferdinand Fevot Lawyerat the Sovereign Council of Bern

